BREAUX, C. J.
Instead of writing one judgment in the two consolidated cases, two judgments are written, equivalent to one — only one sum being awarded in each. The consolidation having been ordered after the appeal had been taken, two judgments are rendered as above mentioned in order to dispose of the two cases on this court’s docket.
For the reasons assigned in the opinion this day handed down in the case of First Nation at Bank of Leesville v. S. P. Martin, Lee McAlpin, S. I. Foster, Garnishees, and Joseph M. Cavanaugh et al., Interveners, No. 17,925, ante, p. 733, 53 South. 973, on rehearing.
It is ordered, adjudged, and decreed that there be judgment in favor of the garnishee, S. I. *746Foster, for the sum of $400, with 5 per cent, interest from judicial demand, the said sum to be deducted from larger amount collected by S. I. Foster.
The judgment of the district court and of this court is amended to the extent of allowing this fee to the attorney, and, as amended, the judgment of this court is reaffirmed.
It is ordered that the judgment in this ease is the same as the judgment in same title (No. 17,925).